Citation Nr: 0820010	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right testicular 
condition based on VA right inguinal hernia repair in July 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, in which the RO, 
inter alia, denied the veteran compensation benefits, under 
38 U.S.C.A. § 1151, for claimed right testicular condition as 
related to right inguinal hernia repair.  The veteran filed a 
notice of disagreement (NOD) in June 2003, and the RO issued 
a statement of the case (SOC) in February 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2004.

In December 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of the hearing is of record.

In February 2007, the Board, inter alia, remanded the claim 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  After completing 
some additional  action, the AMC continued the denial of the 
claim (as reflected in a January 2008 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.





REMAND

Unfortunately, the Board's review of the claims file reveals 
that  further RO action on the claim on appeal is warranted, 
even though such will, regrettably, further delay an 
appellate decision.

The Board remanded this matter in February 2007 primarily for 
a VA genitourinary examination, by a panel of at least two 
physicians.  The Board requested that the panel render an 
opinion-if possible, in a single, collaborative report-as 
to whether the ,  proximate cause of the veteran's right 
testicular atrophy was  (a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA during the July 2002 right inguinal 
hernia repair, or (b) an event not reasonably foreseeable.  
The Board also requested that the panel specifically consider 
and discuss the March 2003 VA opinion from Dr. J.C., and the 
January 2005 opinion from the veteran's private treating 
physician, Dr. M.M.

In November 2007, the veteran underwent VA genitourinary 
examination by two physicians.  Each physician rendered 
his/her opinion in a separate report.  Although Dr. J.M. 
indicated agreement with Dr. C.H.'s report, neither physician 
discussed the January 2005 opinion from the veteran's private 
treating physician, Dr. M.M.

Also in the February 2007 remand, the Board requested that 
the RO obtain from the Salisbury and Columbia VA Medical 
Centers (VAMCs) all pertinent records of evaluation and/or 
treatment of the veteran's right testicular condition, for 
the period since December 2004.  However, because the 
additional records that have been associated with the claims 
file are all dated prior to December 2004, it is unclear 
whether the RO has satisfied this request.  

The Board emphasizes that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under these circumstances, the RO should undertake 
appropriate action to obtain from the physicians who provided 
the November opinion a supplemental opinion-based on full 
review of all the evidence, as previously requested-that 
addresses the matters noted above and previously.  The RO 
should only arrange for the veteran to undergo VA examination 
if the prior examiners are not available, or are unable to 
provide the requested opinion without examining the veteran. 

If further examination is arranged, the veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in denial of 
the claim (as the original claim for service connection will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id. If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility. 

Prior to obtaining further medical opinion, the RO must 
obtain and associate with the claims file all outstanding VA 
medical records.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In view of the 
foregoing, the RO should again  request from the Salisbury 
and Columbia VAMCs all of the veteran's outstanding medical 
records , for the period from December 2004 to the present, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.  If there 
are no records dated since December 2004 from either or both 
facility(ies), the facility(ies) should clearly so state,

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information, and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Salisbury and Columbia VAMCs all 
pertinent records of evaluation or 
treatment of the veteran's right 
testicular condition, for the period from 
December 2004 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.  If there are no records 
dated since December 2004 from either or 
both facility(ies), the facility(ies) 
should clearly so state.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to his claim on appeal  The 
RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4. After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran's claims 
file to be reviewed by the physicians who 
conducted the November 2007 VA 
genitourinary examination.  The entire 
claims file must be made available to 
each physician.  In a single, 
collaborative report, the panel should 
render an opinion, consistent with the 
record and sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the proximate cause of 
the veteran's right testicular atrophy is 
(a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA during the July 2002 right 
inguinal hernia repair, or (b) an event 
not reasonably foreseeable.  

In rendering the requested opinion, the 
physicians should address the matter of 
whether, during the July 2002 right 
inguinal hernia repair or during 
subsequent visits to the VA during which 
the veteran sought treatment for his 
right testicle, VA failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  The  
panel should specifically consider and 
discuss the March 2003 VA opinion from 
Dr. J.C., and the January 2005 opinion 
from the veteran's private treating 
physician, Dr. M.M.

If the physicians who conducted the 
November 2007 VA examinations are not 
available, if the prior examiners are not 
available, or are unable to provide the 
requested opinion without examining the 
veteran, the RO should arrange for the 
veteran to undergo examination by a panel 
of at least two appropriate physicians, 
to provide the above-requested opinion.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physicians designated to 
examine the veteran, and the single, 
collaborative report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The panel should set forth any 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
compensation benefits, pursuant to 38 
U.S.C. § 1151, for a right testicular 
condition based on VA right inguinal 
hernia repair in July 2002, in light of 
all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

